Citation Nr: 1519458	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-22 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Marc S. Whitehead, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to service connection for hypertension and Type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obesity is a symptom, manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obesity, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the issue of service connection for obesity, the Board finds that resolution of this claim turns on statutory interpretation regarding whether the Veteran has a current disability.  See 38 C.F.R. § 3.303.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.

Consequently, no further notice or development is warranted.  See Mason v. Principi, 16 Vet. App. 129 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In an August 2013 statement, the Veteran's attorney maintained that the Veteran's obesity is secondary to his service-connected disabilities.  In particular, the attorney stated that due to the Veteran's service-connected bilateral knee disabilities, the Veteran's mobility and activity has been extremely limited, resulting in substantial weight gain.

The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.  The question is whether the Veteran's obesity is a disability; that is, a condition causing impairment in earning capacity.  Here, there is no such evidence. 

In sum, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Since obesity is not a disease or disability for which service connection may be granted on a direct or secondary basis, the claim must be denied.


ORDER

Entitlement to service connection for obesity is denied.


REMAND

Additional medical development is necessary before the Board can adjudicate the Veteran's remaining claims.  

In an August 2013 statement, the Veteran's attorney maintained that the Veteran's hypertension and diabetes mellitus are secondary to his service-connected disabilities.  In particular, the attorney stated that due to the Veteran's service-connected bilateral knee disabilities, his mobility and activity have been extremely limited, resulting in substantial weight gain.  This has also led to other health impairments including hypertension and diabetes mellitus.  

The Veteran's medical records show that he is presently diagnosed with hypertension and Type II diabetes mellitus.  To date, there has been no opinion as to whether the Veteran's hypertension or diabetes is caused or aggravated by his service-connected bilateral knee disabilities or any other service-connected condition.  Thus, an opinion is required.  38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension and Type II diabetes mellitus, to include whether either condition was caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:
 
(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected disabilities, which include bilateral knee disabilities?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was aggravated by his service-connected disabilities, which include bilateral knee disabilities?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's Type II diabetes mellitus was caused by his service-connected disabilities, which include bilateral knee disabilities?

(d) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's Type II diabetes mellitus was aggravated by his service-connected disabilities, which include bilateral knee disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension or diabetes (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


